DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Amendment filed on February 12, 2021.  Accordingly, claims 14-20 were previously withdrawn; claim 6 is cancelled; claims 1-5, 7-13 and newly added claim 21 are currently pending in the application.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-20 directed to invention non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

Allowable Subject Matter
Claims 1-5, 7-13 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, applicants’ arguments from the first paragraph at page 7 of 10 to the third paragraph at page 9 of 10 of the Remarks and amendments have been considered and found persuasive.  
With regard to claims 2-5, 7-13 and 21, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claim.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS. (7:00 - 5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858


/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858